Citation Nr: 1409602	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-14 487	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for esophageal stricture, to include as due to exposure to herbicides.

2. Entitlement to service connection for esophageal stricture, to include as due to exposure to herbicides.

3. Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

4. Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.

5. Entitlement to service connection for thyroid cancer, to include as due to exposure to herbicides.

6. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958, from January 1959 to December 1962, and from January 1964 to August 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008 and October 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a July 2011 decision, the Board found that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for esophageal stricture.  In addition, the Board denied the Veteran's claims of entitlement to service connection for prostate cancer and lung cancer and remanded the claim of entitlement to service connection for thyroid cancer.  The Veteran appealed the denial of the claims to the United States Court of Appeals for Veterans Claims (Court), and in a September 2013 Order, the Court remanded the claims to the Board for compliance with a Joint Motion for Partial Remand (Joint Motion).  

The record also demonstrates that the RO completed the requested development in connection with the issue of entitlement to service connection for thyroid cancer.  As such, that claim has been returned to the Board for appellate review.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2014, the Veteran and his representative submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for esophageal stricture, entitlement to service connection for prostate cancer, and entitlement to service connection for diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. A May 1998 rating decision denied entitlement to service connection for esophageal stricture, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2. Evidence received since the time of the final May 1998 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for esophageal stricture, to include as due to exposure to herbicides.

3. Resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran was present within the land borders of Vietnam during the Vietnam era and therefore is presumed to have been exposed to herbicides.

4. The evidence demonstrates a diagnosis of lung cancer during the pendency of the appeal.

5. Thyroid cancer is not a disease for which presumptive service connection is warranted based on in-service exposure to herbicides. 

6. The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's thyroid cancer was manifested to a compensable degree within one year of separation from active duty, or is causally or etiologically related to active duty, to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1. The May 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2. Evidence received since the May 1998 rating decision with respect to the claim of entitlement to service connection for esophageal stricture, to include as due to exposure to herbicides, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection on a presumptive basis for lung cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

4. Thyroid cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred in service, to include as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As the benefits sought with respect to the claim to reopen a claim of entitlement to service connection for esophageal stricture, and the claim of entitlement to service connection for lung cancer, are granted in full, further discussion as to VA's duties to notify and assist in connection with these issues is rendered moot.  

A January 2008 letter, prior to the initial adjudication of the claim of entitlement to service connection for thyroid cancer, informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned in the event of an award of any benefit sought.   38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. 473.  As such, the Board finds VA has satisfied the duty to notify provisions required by the VCAA.  

VA has also satisfied its duty to assist the Veteran with respect to the claim of entitlement to service connection for thyroid cancer.  The record contains all available service treatment records, service personnel records, VA treatment records, and identified private treatment records.  In July 2011, the Board remanded the Veteran's claim to obtain a VA examination and opinion.  Accordingly, the record shows the Veteran underwent VA examination in July 2011.  However, in March 2013 the Board found additional development was warranted prior to appellate review.  Specifically, the Board instructed that the RO undertake development in accordance with M21-1MRIV, subpart ii, chapter 2, section C, paragraph 10.q.  In addition, the RO was directed to request that the Veteran state whether his duties included perimeter security duty or otherwise required work near the Ubon air base perimeter.  In addition, the Board directed that the RO obtain the Veteran's service personnel records, unit records, and any record of military flight for medical evacuation.  If exposure to herbicides was established, the Board directed that the RO request that the July 2011 VA examiner provide an addendum opinion.  A review of the record reveals that the requests were completed, the service personnel records and unit records were obtained, and exposure to herbicides was conceded.  In addition, the July 2011 VA examiner provided an addendum opinion in November 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review, the Board finds the July 2011 VA examination and November 2013 addendum opinion, taken together, are adequate for the purpose of determining service connection.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiner provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met in connection with the claim of entitlement to service connection for thyroid cancer.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the RO substantially complied with the Board's remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


New and material evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, malignant tumors will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the May 1998 rating decision, nor did he file a timely appeal to the rating decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103.

In the May 1998 rating decision, the RO denied the claim of entitlement to service connection for esophageal stricture based on the absence of treatment for or a diagnosis of esophageal problems during service and the lack of evidence indicating the claimed condition was incurred in or aggravated by military service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been received since the May 1998 rating decision that addresses at least one of these bases.

Evidence received since the May 1998 rating decision includes service personnel records, VA treatment records, and the Veteran's lay statements.  In addition, the RO contacted B. Spink regarding the unit records and record of military flights for the 408th Munitions Maintenance Squadron, 8th Tactical Wing.  In correspondence dated in August 2013, B. Spink stated that medical flights might have stopped off in Vietnam from Thailand, depending upon the mission, the needs of the patients on board, and the need for medical evaluation flights on that day in Vietnam.  Based upon this information, a Special Operations Decision Review Officer conceded that the Veteran had on-land service in Vietnam during the Vietnam War.  Accordingly, VA has conceded the Veteran's in-service exposure to herbicides.  

Here, the Board finds the evidence submitted since the May 1998 rating decision is both new and material evidence sufficient to reopen the Veteran's claim.  Here, the opinion provided by B. Spink is new as it had not been previously considered by VA.  In addition, the opinion is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, it addresses whether the Veteran was exposed to herbicides during active duty for purposes of establishing an in-service event or injury.  Therefore, the Board finds that it raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, and in accordance with the Joint Motion, the Veteran's claim of entitlement to service connection for esophageal stricture, to include as due to exposure to herbicides, is reopened.  Justus, 3 Vet. App. at 512-13.

Lung cancer

As noted above, specified diseases associated with exposure to herbicides may be presumed to have been incurred in service.  In relevant part, these diseases include lung cancer.  38 C.F.R. § 3.309(e).  

An August 2007 VA treatment record demonstrates a diagnosis of adenocarcinoma of the lung.  In addition, the evidence indicates the Veteran had on-land service in the Republic of Vietnam during the Vietnam era, and as such, he is presumed to have been exposed to herbicides during active duty.  Accordingly, the Board finds that service connection for lung cancer is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Thyroid cancer

The Veteran asserts that his thyroid cancer developed during active duty in Thailand.  Alternatively, the Veteran asserts that his thyroid cancer is due to in-service exposure to herbicides.  

Preliminarily, as noted above, the Veteran is presumed to have been exposed to herbicides during active duty based on his presence on land in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Service treatment records document that in August 1968, a mass was discovered on the right side of the Veteran's neck, and he subsequently underwent a partial or subtotal right lobe thyroidectomy and an associated right isthmectomy.  The diagnosis was right lobe thyroid follicular adenoma with benign hematocele formation.  

The record reflects a diagnosis of multifocal papillary thyroid cancer in December 2007.

In July 2011, the Veteran underwent VA examination in connection with his claim of entitlement to service connection for thyroid cancer.  The VA examiner reviewed the claims file and specifically noted the Veteran's history of a partial right hemithyroidectomy during active duty and the later development of cancer.  The diagnostic impression was thyroid injury to the right lobe of the thyroid, status post partial thyroidectomy on the right, and status post left lobe thyroid, malignancy, without metastatic disease, clinically and biochemically euthyroid.  The VA examiner opined that it was less than likely that the Veteran's thyroid abnormality, which necessitated a partial thyroidectomy in 1968, was the nexus for his cancer of the left thyroid lobe removed in 2008.  The VA examiner based the opinion on the finding that the first removal in 1968 was not due to a malignancy, while the second operation was for malignancy.  According to the VA examiner, there was no correlation between the two.

Pursuant to the Board's March 2013 remand, the July 2011 VA examiner provided an addendum opinion in November 2013.  The VA examiner reviewed the claims file again and noted that the Veteran was presumed to have been exposed to herbicides during active duty.  The VA examiner opined that it was less than a 50/50 probability that the Veteran's thyroid cancer was related to herbicide exposure in the Republic of Vietnam or otherwise related to service.  The VA examiner explained that the only known causation for thyroid cancer outside of spontaneous development as an adult was exposure to head or neck irradiation in childhood, and so it was reasonable to conclude that the Veteran's thyroid cancer had a less than 50/50 chance of being related to herbicide exposure as herbicide exposure was not irradiation.  The VA examiner reported that the fact regarding irradiation as a cause of thyroid cancer when exposure was rendered in childhood was common in all medical textbooks and was common medical knowledge.

First, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of cancer, to include thyroid cancer.  In addition, the record indicates that the Veteran was first diagnosed with thyroid cancer in December 2007, approximately 28 years following his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Further, the Veteran does not assert that he has experienced continuous symptoms associated with thyroid cancer since active duty.  Thus, the evidence does not show that thyroid cancer manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, the Board notes that thyroid cancer is not one of the presumptive diseases that result from exposure to herbicides.  See 38 C.F.R. § 3.309(e).  As such, service connection may not be granted on a presumptive basis.  

However, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this respect, the record reflects a diagnosis of thyroid cancer during the pendency of the appeal, and as such, the Board finds the Veteran has established a current disability for purposes of service connection.  In addition, the service treatment records document an injury involving the thyroid, and exposure to herbicides during active duty is presumed.  Therefore, the Board finds the evidence demonstrates an in-service injury or event for service connection.

Nevertheless, the probative, competent evidence does not indicate that the Veteran's thyroid cancer is related to active duty, to include the in-service thyroid injury and presumed exposure to herbicides.  The VA examiner opined that it was less likely than not that the Veteran's thyroid cancer was related to herbicide exposure in the Republic of Vietnam or otherwise related to service.  Specifically, the VA examiner found it was less than likely that the Veteran's thyroid abnormality in 1968 was the nexus for his cancer of the left thyroid lobe because the first surgery was not due to malignancy, whereas the second operation was for malignancy, and there was no correlation between the two.  Further, the VA examiner explained that the only known causation for thyroid cancer outside of spontaneous development as an adult was exposure to head or neck irradiation in childhood, and so it was reasonable to conclude that the Veteran's thyroid cancer had a less than 50/50 chance of being related to herbicide exposure as herbicide exposure was not irradiation.  As the VA examiner's opinion was based on a physical examination of the Veteran, a review of the medical records, and particular consideration of the Veteran's lay testimony, the Board affords it significant probative value.  

The Board acknowledges the Veteran's lay statements regarding the correlation between his thyroid cancer, the in-service thyroid abnormality, and his in-service exposure to herbicides.  However, it is well known that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a cancer, to include thyroid cancer.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the Board finds the nature and etiology of thyroid cancer is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The record does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the nature of thyroid cancer.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions provided by the Veteran does not constitute competent medical evidence and lack probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for thyroid cancer, to include as due to exposure to herbicides.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for esophageal stricture, to include as due to exposure to herbicides, is granted.

Entitlement to service connection for lung cancer is granted.

Entitlement to service connection for thyroid cancer, to include as due to exposure to herbicides, is denied.


REMAND

Esophageal stricture

VA treatment records demonstrate a diagnosis of esophageal stricture with an onset of May 2003.  In addition, the Veteran is presumed to have been exposed to herbicides during active duty.  Although esophageal stricture is not a disease for which presumptive service connection is warranted based on exposure to herbicides, service connection may be still be granted on a direct-incurrence basis if the evidence indicates the Veteran's current disability is related to active duty, to include exposure to herbicides.  Combee, 34 F.3d 1039.

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for esophageal stricture.  In this case, there is competent evidence of a current disability and some evidence of an in-service event for VA purposes.  As such, the Board finds remand is warranted for a VA examination to determine the etiology of the Veteran's current esophageal stricture.   38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Prostate cancer

With respect to the Veteran's claim of entitlement to service connection for prostate cancer, there is conflicting evidence as to whether the Veteran has a diagnosis of prostate cancer for service connection purposes.  VA treatment records indicate that the Veteran was treated for benign hypertrophy of the prostate.  However, there does not appear to be a clear diagnosis of prostate cancer during the pendency of the appeal.  In addition, the record does not show the Veteran underwent VA examination in connection with his claim.  Therefore, the Board finds remand is warranted for a VA examination to determine whether the Veteran has a current prostate disability for which service connection may be granted.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Diabetes mellitus, type II

In an October 2013 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  The record indicates that the Veteran filed a timely notice of disagreement with the October 2013 determination.  However, the record does not reflect that the Veteran has been issued a statement of the case thereto, as required by 38 C.F.R. § 19.26(d) (2013).  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file or electronic files all outstanding VA treatment records from the VA Medical Center in Little Rock, Arkansas and any associated outpatient clinic dated from August 2013 to the present.  All attempts to obtain those records must be documented in the claims file.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his esophageal stricture.  The claims file, electronic records, and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should review the service treatment records, VA treatment records, and the Veteran's lay testimony pertaining to his symptoms during and after service, and consider the Veteran's presumed in-service exposure to herbicides.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's esophageal stricture is related to active duty, to include exposure to herbicides.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any prostate condition diagnosed during the pendency of the appeal.  The claims file, electronic records, and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should clearly state all diagnoses rendered in connection with a prostate condition.  The examiner should review the record, to include the service treatment records, VA treatment records, private treatment records, and the Veteran's lay testimony.  If the examiner does not find the evidence establishes a diagnosis of prostate cancer, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any prostate condition diagnosed during the pendency of the appeal is related to active duty, to include the Veteran's presumed exposure to herbicides.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5. Issue a statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran and his representative should be advised of the time period in which to perfect an appeal of the issue.  Only if an appeal as to such issue is perfected within the applicable time period should such issue be returned to the Board for appellate review.

6. Thereafter, re-adjudicate the claims of entitlement to service connection for esophageal stricture and prostate cancer.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


